DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 17-34, in the reply filed on January 10, 2022 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are replete with issues under 35 USC 112(b). The following are examples of such issues, but Applicant is advised to carefully review the claims the ensure compliance with 35 USC 112(b).
Claim 17 recites the limitation "the pelvic area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim refers to a “body”, which could be any body, which would not necessarily inherently have a “pelvic area”. In order to correct this issue and similar issues throughout the claims, it is suggested that the claim refer to “a human body”.
Claim 17 recites the limitation "the genital area" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pubic bone" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the abdominal wall" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first implantation channel" in lines 7-8. It is unclear if this recitation refers to “the first temporary implantation channel” previously recited or is referring to another channel.
Claim 17 recites the limitation "the area" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the roots" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the nerves" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first implantation channel" in line 3. It is unclear if this recitation refers to “the first temporary implantation channel” previously recited or is referring to another channel.
Claim 19 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the pelvic floor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “wherein the wire electrode means (8) is anchored to a cartilage and/or bone structure” in lines 1-3. However, the claim fails to positively recite an active method step. As such, it is unclear if Applicant is intending to claim anchoring the wire electrode means to a cartilage and/or bone structure, or if the Applicant is intending for the wire electrode means to be anchored prior to the claimed method.
Regarding claim 21, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 25 and 26 each recite the limitation "the first and/or the second implantation channel" in lines 1-2. It is unclear if this recitation refers to the first and second temporary implantation channels previously recited or is referring to other channels.
Claim 26 recites the limitation “the front end” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the implantation channel" in lines 3-4. It is unclear what channel is being referred to with such a recitation.
Claim 28 recites the limitation "the first implantation channel" in line 2. It is unclear if this recitation refers to “the first temporary implantation channel” previously recited or is referring to another channel.
Claim 28 recites the limitation "a curved hollow needle applicator" in lines 2-3. It is unclear if this recitation refers to the same or a different curved hollow needle applicator previously recited in claim 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the lower edge" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the pubic ramus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the urogenital diaphragm" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the retropubic space" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "after introduction of the wire electrode means (8) into the hollow needle channel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because the claims fail to previously recite such introduction.
Claim 31 recites the limitation "the first implantation channel" in lines 1-2. It is unclear if this recitation refers to “the first temporary implantation channel” previously recited or is referring to another channel.
Claim 31 recites the limitation "the external urethral meatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the infrapubic parapenile" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the second implantation channel" in lines 1-2. It is unclear if this recitation refers to “the first temporary implantation channel” previously recited or is referring to another channel.
Claim 32 recites the limitation "a second incision" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because a first incision was not previously recited.
Claim 32 recites the limitation "the caudal border" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the inferior pubic ramus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the root" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the penis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the clitoral glands" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (U.S. 2003/0100930), herein Cohen. Regarding claim 17, Cohen discloses an implantation method for a wire electrode means 178 into the pelvic area of a body (see Figures 2A-G), the implantation method comprising the method steps of: producing a first temporary implantation channel 174 running from the genital area behind the pubic bone to the abdominal wall for receiving the wire electrode means (see Figure 2C, which shows subcutaneous tunnel 174 running from a vaginal mucosa incision 172 or an abdominal wall incision 170); introducing the wire electrode means 178 into the first implantation channel 174 from the abdominal wall in such a manner that a contact portion of the wire electrode means protrudes from the body (see Figures 2D and 2E and paragraphs [0198]-[0199]); producing a second temporary implantation channel which runs under the pubic bone in the genital area and whose exit area from the body coincides with an entry area of the first implantation channel located in the genital area, the contact portion of the wire electrode means thus being introducible into the second implantation channel (see Figure 2F and paragraph [0200]), transferring the contact portion of the wire electrode means protruding from the body into the second implantation channel in such a manner that electrodes 26/27/29/30 disposed in the contact portion, are placed in the area of the roots of the nerves in the genital area (see Figures 2F, 2H, and 2I, and paragraphs [0200], [0203], and [0204]) .
Regarding claim 18, Cohen discloses that the introducing step is carried out in such a manner that the contact portion protrudes from the first implantation channel, in the genital area (can be seen in Figure 2E).
Regarding claim 19, Cohen discloses that the second temporary implantation channel, shown by introducer 180, is produced in the area of the pelvic floor (see Figure 2F).
Regarding claim 20, Cohen discloses that the electrodes 26/27/29/30 are circumferential electrode means (see Figure 1A).
Regarding claim 31, Cohen discloses that producing the first implantation channel comprises making an incision 172, the incision being made in the genital area of the body, 0.5 cm to 1.5 cm below the external urethral meatus or 0.5 cm to 1.5 cm below the infrapubic parapenile (see Figure 2B and paragraph [0196]).
Regarding claim 33, Cohen discloses that a connecting end of the wire electrode means that faces away from the contact portion is connected to a pacemaker 184 which is placed behind the pubic bone, opposite the contact portion of the wire electrode means (see Figure 2G and paragraph [0202]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. 2003/0100930, cited above) in view of Schwartz et al. (U.S. 2011/0137114). Cohen discloses the invention substantially as claimed, including a fixing means/mobile fixing means 23 (see Figure 1B), but fails to disclose that the wire electrode means is anchored to a cartilage and/or bone structure, the pubic bone. Schwartz teaches an implantable system for treating pelvic conditions that includes anchoring the device to a patient’s pubic bone (see paragraph [0042]) to locate the device close to the nerves of interest for treatment (see paragraph [0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cohen to anchor the wire electrode means to a pubic bone of a patient, as taught by Schwartz, in order to locate the device close to the nerves of interest for treatment, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. 2003/0100930, cited above) in view of Lund et al. (U.S. 2010/0318098). Regarding claims 25 and 26, Cohen discloses the invention substantially as claimed, including that the first and/or the second implantation channels are produced using a hollow needle applicator 176 which comprises a hollow needle channel enclosed by a shaft and forming the respective implantation channel (see Figure 2C), but fails to disclose that the hollow needle applicator is curved, a tip is disposed on and can be removed from the hollow needle applicator at a front end, wherein the tip blocks access to the hollow needle channel and fills part of the hollow needle channel. Lund teaches a system and method for implanting medical devices and includes a tunneling instrument 100 comprising a curved hollow needle application 150 and a tip 130 that is disposed on and can be removed from the hollow needle applicator at a front end, wherein the tip blocks access to the hollow needle channel and fills part of the hollow needle channel (see Figures 2-5 and paragraphs KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 27, it is respectfully submitted that when the hollow needle applicator including a tip is used in the procedure of Cohen, the tip is extracorporeally removed from the hollow needle applicator at the front end after production of the implantation channel (see Figure 2E, which shows the implantation procedure after the creation of the implantation channel).
Regarding claim 28, Cohen discloses that in the production of the first implantation channel, the hollow needle applicator 176 is introduced while being in contact with the lower edge of the pubic ramus until it penetrates the urogenital diaphragm, the retropubic space and the abdominal wall, exit from the abdominal wall being performed in such a manner that exit occurs above the pubic bone and a shaft of the hollow needle applicator surrounding the hollow needle channel is in contact with the pubic bone (see Figures 2C and 2D and paragraphs [0197]-[0198]).
Regarding claim 29, Cohen discloses that after introduction of the wire electrode means into the hollow needle channel, the hollow needle applicator is removed from the body by being retracted (see Figures 2D, which shows the introduction of the wire electrode means and Figure 2E, which shows the wire electrode means after retraction of the hollow needle applicator, see also paragraph [0199]).
Regarding claim 30, It is respectfully submitted that a comparison of Figures 2D and 2E of Cohen shows that it would be necessary for the hollow needle applicator to be retracted in the direction of puncture/entry point 172, as the handle would not allow retraction in another direction.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. 2003/0100930, cited above) in view of Bennett et al. (U.S. 2006/0004421). Cohen discloses the invention substantially as claimed, but fails to disclose making a second incision, the second incision, on a median axis of the body, being made below the caudal border of the inferior pubic ramus, just above the root of the penis or the clitoral glands and laterally offset therefrom by 3 mm to 5 mm. Bennett teaches a method for implanting a stimulator to stimulate left and right branches of the dorsal genital nerves that includes making an incision 60, the incision, on a median axis of the body, being made below the caudal border of the inferior pubic ramus, just above the root of the penis or the clitoral glands and laterally offset therefrom (see Figure 9 and paragraph [0083]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Cohen to include the step of making a second incision, the second incision, on a median axis of the body, being made below the caudal border of the inferior pubic ramus, just above the root of the penis or the clitoral glands and laterally offset therefrom by 3 mm to 5 mm, as taught by Bennett, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, placement of incision relative to clitoral glands, involves only routine skill in the art (MPEP 2144.05), and combining prior art elements, the implantation methods, according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. 2003/0100930, cited above). Cohen discloses the invention substantially as claimed, but fails to disclose that the surgical method steps are performed under general anesthesia, spinal anesthesia or epidural anesthesia. A surgeon of ordinary skill in the art would be knowledgeable about the type of anesthesia that is required to perform the surgical procedures on any given patient. A skilled surgeon would be aware that while some patients would be able to have surgery KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792